In an action to recover payments allegedly due under an equipment lease, the plaintiff appeals from an order of the Supreme Court, Nassau County, entered June 2, 1975, which denied its motion for summary judgment. Order affirmed, with $50 costs and disbursements. On this record, the Special *1019Term properly denied the appellant’s motion for summary judgment. Rules of evidence should be guardedly and cautiously applied on an application for summary judgment (Phillips v Kantor & Co., 31 NY2d 307, 311-312). The doctrine of the law of the case, if it is involved here by virtue of an order of the Special Term in New York County, is not binding on the Appellate Division under these circumstances (10 Carmody-Wait 2d, NY Prac, § 70.406). Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.